Case 4:19-cv-00018-JHM-HBB Document 1 Filed 02/12/19 Page 1 of 5 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                   AT OWENSBORO

                                 (FILED ELECTRONICALLY)


                  4:19-CV-18-JHM
CIVIL ACTION NO. ________________________

UNITED STATES OF AMERICA                                                         PLAINTIFF

vs.

KEVIN L. GROVES and                                                           DEFENDANTS
NANCY C. GROVES
651 Sherwood Place
Madisonville, Kentucky 42431

COMMONWEALTH OF KENTUCKY
SERVE: Attorney General
700 Capitol Avenue, Suite 118
Frankfort, KY 40601-3449

TROVER CLINIC FOUNDATION, INC.
SERVE: Leif C. Ratliff
Attorney for Judgment Creditor
P. O. Box 429
Madisonville, Kentucky 42431
And
SERVE: Janet M. Norton
Registered Agent
4007 Kresge Way
Louisville, KY 40207


                            COMPLAINT FOR FORECLOSURE

       Plaintiff, the United States of America, states as follows:

       1.     This is a mortgage foreclosure action brought by the United States of America on

behalf of its agency, the United States Department of Agriculture Rural Housing Service also

known as Rural Development (hereinafter collectively “RHS”).
Case 4:19-cv-00018-JHM-HBB Document 1 Filed 02/12/19 Page 2 of 5 PageID #: 2




        2.      Jurisdiction arises under 28 U.S.C. § 1345. Venue is proper in this judicial

division, where the subject property is located.

        3.      RHS is the holder of a promissory note (“the Note”) executed for value on April

12, 1999 by Defendant Kevin L. Groves and Nancy C. Groves (“the Borrowers”). The principal

amount of the Note was $85,500.00, bearing interest at the rate of 6.375 percent per annum, and

payable in monthly installments as specified in the Note. A copy of the Note is attached as

Exhibit A and incorporated by reference as if set forth fully herein.

        4.      The Note is secured by a Real Estate Mortgage (the “Mortgage”) recorded on

April 12, 1999, in Mortgage Book 546, Page 372, in the Office of the Clerk of Hopkins County,

Kentucky. Through the Mortgage, the Borrowers granted RHS a first mortgage lien against the

real property including all improvements, fixtures and appurtenances thereto at 651 Sherwood

Place, Madisonville, Hopkins County, Kentucky (the “Property”) and described in more detail in

the Mortgage. A copy of the Mortgage is attached as Exhibit B and incorporated by reference as

if set forth fully herein.

        5.      To receive subsidies on the loan, the Borrowers signed a Subsidy Repayment

Agreement authorizing RHS to recapture, upon transfer of title or non-occupancy of the

Property, any subsidies granted to the Borrowers by RHS. A copy of the Subsidy Repayment

Agreement is attached as Exhibit C and incorporated by reference as if set forth fully herein.

        6.      The United States does not seek through this action to impose personal liability

against the Borrowers for the Borrowers’ default on the Note and Mortgage. On June 2, 2003,

the Borrowers filed a Chapter 7 bankruptcy petition in the Bankruptcy Court for the Western

District of Kentucky, Case No. 03-41151. The Bankruptcy Court granted the Borrowers a

discharge from personal liability on October 7, 2003.


                                                   2
Case 4:19-cv-00018-JHM-HBB Document 1 Filed 02/12/19 Page 3 of 5 PageID #: 3




       7.      On or about July 12, 2012, the Borrower, for value, executed and delivered to

RHS a Reamortization Agreement which changed the terms of the original Note. Specifically,

the unpaid principal and the unpaid interest were combined for a new principal amount of

$72,071.59, and the amount of the monthly installment payment was increased to $535.40.

       8.      The Borrowers have defaulted on the Note, and Mortgage and Reamortization

Ageement by failing to make payments when due.

       9.      RHS has, in accordance with the loan documents, accelerated the loan and

declared the entire principal balance, together with all accrued and unpaid interest and all other

sums due under the loan documents, to be due and payable. Further, RHS sent notice to the

Borrowers of the default and acceleration of the loan.

       10.     In accordance with the loan documents, the United States is entitled to enforce the

Mortgage through this foreclosure action and to have the Property sold to pay all amounts due,

together with the costs and expenses of this action.

       11.     The unpaid principal balance on the Note is $62,509.53 with accrued interest of

$6,299.53 through March 12, 2018 with a total subsidy granted of $44,285.32, late charges in the

amount of $243.71, and fees assessed of $2,581.24, for a total unpaid balance of $115,919.33 as

of March 12, 2018. Interest is accruing on the unpaid principal balance at the rate of $11.3518

per day after March 12, 2018.

       12.     The Property is indivisible and cannot be divided without materially impairing its

value and the value of RHS's lien thereon.

       13.     Defendant Commonwealth of Kentucky may claim an interest in the Property by

virtue of a Notice of Recoupment Lien recorded on October 20, 2008 in Encumbrance Book 78,

Page 549 in the Hopkins County Clerk's Office, a copy of which is attached as Exhibit D. The

interest of this Defendant is inferior in rank and subordinate in priority to the first mortgage lien
                                                  3
Case 4:19-cv-00018-JHM-HBB Document 1 Filed 02/12/19 Page 4 of 5 PageID #: 4




on the Property in favor of RHS, and the Plaintiff calls upon this Defendant to come forth and

assert its interest in or claim upon the Property, if any, and offer proof thereof, or be forever

barred.

          14.    Defendant Trover Clinic Foundation, Inc. may claim an interest in the Property by

virtue of a Notice of Judgment Lien recorded on March 6, 2009 in Encumbrance Book 80, Page

589 in the Hopkins County Clerk's Office, a copy of which is attached as Exhibit E. The

interest of this Defendant is inferior in rank and subordinate in priority to the first mortgage lien

on the Property in favor of RHS, and the Plaintiff calls upon this Defendant to come forth and

assert its interest in or claim upon the Property, if any, and offer proof thereof, or be forever

barred.

          15.    There are no other persons or entities purporting to have an interest in the

Property known to the Plaintiff.

          WHEREFORE, Plaintiff, the United States of America, on behalf of RHS, demands:

          a.     In rem jJudgment against the interests of the Borrowers in the Property in the

principal amount of $62,509.53, plus $6,299.53 interest as of March 12, 2018, and $44,285.32

for reimbursement of interest credits, late charges in the amount of $243.71, and fees assessed of

$2,581.24, for a total unpaid balance due of $115,919.33 as of March 12, 2018, with interest

accruing at the daily rate of $11.3518 from March 12, 2018, until the date of entry of judgment,

and interest thereafter according to law, plus any additional costs, disbursements and expenses

advanced by the United States;

          b.     That the United States be adjudged a lien on the Property, prior and superior to

any and all other liens, claims, interests and demands, except liens for unpaid real estate ad

valorem taxes;


                                                   4
Case 4:19-cv-00018-JHM-HBB Document 1 Filed 02/12/19 Page 5 of 5 PageID #: 5




        c.        That the United States' lien be enforced and the Property be sold in accordance

with Title 28 U.S.C. §§ 2001-2003 subject to easements, restrictions and stipulations of record,

but free and clear of all other liens and encumbrances except liens for any unpaid ad valorem real

property taxes;

        d.        That the proceeds from the sale be applied first to the costs of this action, second

to any ad valorem real property taxes, if any, third to the satisfaction of the debt, interest, costs

and fees due the United States, with the balance remaining to be distributed to the parties as their

liens or interests may appear;

        e.        That the Property be adjudged indivisible and be sold as a whole; and

        f.        That the United States receive any and all other lawful relief to which it may be

entitled.


                                                 UNITED STATES OF AMERICA

                                                 RUSSELL M. COLEMAN
                                                 United States Attorney


                                                 s/ William F. Campbell
                                                 William F. Campbell
                                                 Katherine A. Bell
                                                 Assistant United States Attorneys
                                                 717 West Broadway
                                                 Louisville, Kentucky 40202
                                                 Phone: 502/582-5911
                                                 Fax: 502/625-7110
                                                 bill.campbell@usdoj.gov
                                                 Katherine.bell@usdoj.gov




                                                    5
                  Case 4:19-cv-00018-JHM-HBB Document 1-1 Filed 02/12/19 Page 1 of 1 PageID #: 6


OJS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)      PLAINTIFFS                                                                                       DEFENDANTS
            UNITED STATES OF AMERICA                                                                            KEVIN L. GROVES, ET AL.

    (b) County of Residence of First Listed Plaintiff                                                        County of Residence of First Listed Defendant             HOPKINS
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                           (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                     NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                            LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                 Attorneys (If Known)




II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                     and One Box for Defendant)
✔1
’        U.S. Government                 ’ 3 Federal Question                                                                       PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ’ 1     ’ 1     Incorporated or Principal Place      ’ 4 ’4
                                                                                                                                                    of Business In This State

’2       U.S. Government                 ’ 4 Diversity                                               Citizen of Another State      ’ 2       ’ 2    Incorporated and Principal Place     ’ 5      ’ 5
           Defendant                                                                                                                                   of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                     Citizen or Subject of a       ’ 3       ’ 3    Foreign Nation                       ’ 6      ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                   FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY            ’ 610 Agriculture                ’ 422 Appeal 28 USC 158          ’   400 State Reapportionment
’   120 Marine                       ’    310 Airplane                 ’ 362 Personal Injury -       ’ 620 Other Food & Drug          ’ 423 Withdrawal                 ’   410 Antitrust
’   130 Miller Act                   ’    315 Airplane Product              Med. Malpractice         ’ 625 Drug Related Seizure              28 USC 157                ’   430 Banks and Banking
’   140 Negotiable Instrument                Liability                 ’ 365 Personal Injury -              of Property 21 USC 881                                     ’   450 Commerce
’   150 Recovery of Overpayment      ’    320 Assault, Libel &              Product Liability        ’   630 Liquor Laws                   PROPERTY RIGHTS             ’   460 Deportation
       & Enforcement of Judgment             Slander                   ’ 368 Asbestos Personal       ’   640 R.R. & Truck             ’ 820 Copyrights                 ’   470 Racketeer Influenced and
’   151 Medicare Act                 ’    330 Federal Employers’            Injury Product           ’   650 Airline Regs.            ’ 830 Patent                            Corrupt Organizations
’   152 Recovery of Defaulted                Liability                      Liability                ’   660 Occupational             ’ 840 Trademark                  ’   480 Consumer Credit
       Student Loans                 ’    340 Marine                    PERSONAL PROPERTY                   Safety/Health                                              ’   490 Cable/Sat TV
       (Excl. Veterans)              ’    345 Marine Product           ’ 370 Other Fraud             ’   690 Other                                                     ’   810 Selective Service
’   153 Recovery of Overpayment              Liability                 ’ 371 Truth in Lending                    LABOR                  SOCIAL SECURITY                ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’    350 Motor Vehicle            ’ 380 Other Personal          ’   710 Fair Labor Standards     ’ 861 HIA (1395ff)                      Exchange
’   160 Stockholders’ Suits          ’    355 Motor Vehicle                 Property Damage                 Act                       ’ 862 Black Lung (923)           ’   875 Customer Challenge
’   190 Other Contract                       Product Liability         ’ 385 Property Damage         ’   720 Labor/Mgmt. Relations    ’ 863 DIWC/DIWW (405(g))                12 USC 3410
’   195 Contract Product Liability   ’    360 Other Personal                Product Liability        ’   730 Labor/Mgmt.Reporting     ’ 864 SSID Title XVI             ’   890 Other Statutory Actions
’   196 Franchise                            Injury                                                         & Disclosure Act          ’ 865 RSI (405(g))               ’   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS           ’   740 Railway Labor Act          FEDERAL TAX SUITS              ’   892 Economic Stabilization Act
’   210 Land Condemnation            ’    441 Voting                   ’ 510 Motions to Vacate       ’   790 Other Labor Litigation   ’ 870 Taxes (U.S. Plaintiff      ’   893 Environmental Matters
✔
’   220 Foreclosure                  ’    442 Employment                      Sentence               ’   791 Empl. Ret. Inc.               or Defendant)               ’   894 Energy Allocation Act
’   230 Rent Lease & Ejectment       ’    443 Housing/                     Habeas Corpus:                   Security Act              ’ 871 IRS—Third Party            ’   895 Freedom of Information
’   240 Torts to Land                        Accommodations            ’   530 General                                                     26 USC 7609                        Act
’   245 Tort Product Liability       ’    444 Welfare                  ’   535 Death Penalty                                                                           ’   900Appeal of Fee Determination
’   290 All Other Real Property      ’    445 Amer. w/Disabilities -   ’   540 Mandamus & Other                                                                               Under Equal Access
                                             Employment                ’   550 Civil Rights                                                                                   to Justice
                                     ’    446 Amer. w/Disabilities -   ’   555 Prison Condition                                                                        ’   950 Constitutionality of
                                             Other                                                                                                                            State Statutes
                                     ’    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                             Appeal to District
✔1
’        Original        ’ 2    Removed from          ’ 3 Remanded from             ’ 4 Reinstated or ’ 5 Transferred          from
                                                                                                                  another district    ’ 6 Multidistrict                      ’ 7       Judge from
                                                                                                                                                                                       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 U.S.C. SECTION 1345
VI. CAUSE OF ACTION                         Brief description of cause:
                                            RURAL HOUSING SERVICE (RHS) f/k/a FARMERS HOME ADMINISTRATION (FmHA) FEDERAL FORECLOSURE
VII. REQUESTED IN                           ’    CHECK IF THIS IS A CLASS ACTION                         DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER F.R.C.P. 23                                       $115,919.33                              JURY DEMAND:         ’ Yes     ’✔No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                           JUDGE                                                               DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD

2/12/2019                                                                    s/ William F. Campbell
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                  JUDGE                           MAG. JUDGE
    Case 4:19-cv-00018-JHM-HBB Document 1-2 Filed 02/12/19 Page 1 of 3 PageID #: 7
 .USDA.hHS
  Form FmHA 1940-16
  (Rev, 1O-96)




                                                               PROMISSORY NOTE

  Type of Loan sEerroN s02
                                                                                     Loan No
  Date:   Asril    12             ,'   1999




                                       Madisonville              , Sopkins        Kentuckv
                                                                                  .---.--+-
                                              (City or Town)
                                                                                        (Stitel


 BoRBowER's PRoMlsE To PAY' ln return for a loan that I have received,
                                                                       I promixo ts pay to th6 order of the united
                                               service (ano its successo,sx-c;,;,i,;;#,i;;s"sssin:":
 i,l?:ffi*TiJ'll;,ff1i[i;:,ffi9i ff"i;**usins
 INTEREST, lnterest wiil be charged on the unpaid principal untit
                                                                  th6 fufl
                  ,vsr., rvrvvr vjrr:                    rate required by this soction is the rate I wiil pay both
 and after any defautt describedGjdt                                                                               before

 PAYMENTS. I agree to pay principal and interest using one of two alternatives
                                                                               indicated below:
 L I Principal 6nd inter6st payments shall be temporarily deferred. The interest accrued to
 ghallbeaddedtothoprincipal.Thenewprincipalandlateraccruedinterest.hdl;;;;;;brry*,,l*
    '.
amortized instal{ments on tho date indicated in the box below. t authorize
                                                                            the Government to enter the arnount of
such new principal here: $                         , and the Emount of such regular instEllments in the box below when
such amounts have ueen dGiitffilr!?ee to pay principal and intersst
                                                                           in initailments as indicated in the box below.
 EJ rl'   Payments shall not be deferred. I agree to pay principal and interest
                                                                                  inlg6-          instalments as indicated in

 I will pay principat   inJ   i
                                            of eacrrmontrr uesinnins on Mav 12                        , 1:et
 lJ,,ln*:I^i"^"tl,I.f,"y::t":l-I:.++:ay
 forJes months. I will make ttrese pffit" erery month until I f,ave plia
                                                                                                               and continuins
 other charges describod below that I may owe under this note. My                    "l[;1ffiiil'E;ffi;][;r"iii.H;
                                                                                monthly paymonts will be applled to interest
 befora principal. lf on-Ff,!l :t?        ,a.oia,. , I still o*" .rornts under this note. I will pay those amounts in full on
                                      , _
 that date, which is caltsd the "miiilrtty d;Gl,
 My monthly payment wiil be g                                , I will make my monthly payment at rhe post olf i.ge.
                                                                                                                             -
                                                             --.::1:        or a differ-entpkca it rffi
Pftll{ClpAl ADVANCI$. lf ths entire princlpal arnount of th6 loan ls not sdvanced
unadvanced balancs of th€ loan will be advancod.ut *y request provided
                                                                                   at th* tima of lssn rtosins, rha
                                                                       the Governln;;;';r;;,J'tnf"or"nce. The
Gsvsmrnent must make-the advancs provided. tne e*vanle le requesteu for
                                                                             an authorized purpose, lnterest shall
accrue on the amount of each advance beginning on the dats of
                                                                 ths adveneo *;;;;;;r["'fi"iriaotiiil;;
below. I authorize the covernmsnt to enter the        and dat6 orru"n ,Jr;;;";;;';;;";;"fi;;;;;;'"""""
                                                               "mount
HoUSING AcT oF 1949' This promlssory nolc is made pursuant
                                                                    to titl6 V of the Housing Actof 1949. tr is for the
tvpe of loan indicated in the "Type of Loan" block at th€ top of this not*,
regulations of the Govornment and to its futura regulations not inconsist""t
                                                                                irri"-ni"-"ilrir';;';h1.,;;; the prosent
                                                                              *iir, in"-"rpr""" provlsions of this note.



                                                                        ffimn:,Ao
    Case 4:19-cv-00018-JHM-HBB Document 1-2 Filed 02/12/19 Page 2 of 3 PageID #: 8
 'LATE CHARGES' lf the Govern/nent has not received
                                                             the full amount of any monthly paym.nt
  days after the date it is due, I wilt pay a late charge.
                                                            The          of the charge *lri u. i   qoo'
                                                                                                      by the- end of 1s
                                                                                                              -"i"r"frfii-iilr
  overdue payment of principal and interest. I witl pay          "rornt                          ,
                                                           ttris ;h;;;" promptty, but onty   Ji;ffim**.lr"nr.
  8oft*owER's RIGHT To PREPAY. I have ttt6 right to make payments
  p6yrngnt of principal only ls known u" a "ptepiyment."           of principal at any time bsfore they frrs due. A
                                                         when I make a prepayment, I wilr te, th€ GovErnment
  writing that I am making e propaymont.                                                                          in

      I tnqy make a lull prapaymant'or partlal prepaymrm withour payins
 usE *ll of my prspavms$s ro rsducs                                       any prepsyment charge, Thc Eovernrnent will
 propsvmanr, thore wifl bo no changes rn the    tho'dil;i-Ii  lii.lil.i
                                                                    tlrai r o,,,| ffi;, thto Ncta. tr I rnaka a partiat
                                               due o"t"    oir'iir,r'r*"r;;;;;;;iypayment
 agr*Bs in E'iitins to thas-e chang&'         *ti$ilnil'*ili ti
 r*gulxtione and ascsu*ring proeeduree in lrtect on
                                                                                                unress tha Governmenr
                                                            in-pti*o to ry r,i"i'i"l#ordance with tha Govsrnmant,*
                                                         thecete;i;;idr;'il" oJr*lr,
 ASSIGNMENT     oF NorE' I understand and agree that the Government
 consent' lf tho Government assigns the noto I will make rny paymonts may st any fime assign this note without my
 the term "Governmsnt"                                                to the assignee of the note end in such case
                           will mean the assignae.
 CREOIT ELSEWHEftE CERT|FICAT|ON. I certify to ths
                                                         Governmont thar          I am unsll*
                                                                                        to sbtain sufficient credit from
 other sources at roasonable rates and terms for the prrpor""
                                                                   iur;;;';i. ;;;#;;;r'tili#      ;:|ffi';""^.
                                                          that the ruods r am borrowins rrom the Govornmsnt
 :,T ?fff[*?];r.j,ffiX           lr,   iiJE f:"J:[:nt                                                       wu onry be

 LEASE oB SALE oF PRoPEHTY' lf tha property constructed,
                                                                improved* purchased, or refinancsd with this roan rs (1)
 leased or rented with an option to purchase, (21 leasad
                                                         or rented without option to rufchese lt.'r I ,,*re* .r r^naar ar
                                                            of            ly, ths Govornment may at its option declare the
 ;:I'jJ",ffH?flJi:X':
                           barance or tho roan immediaierv due and payabre. rr
                                                                               thrs       dil;:i       iJ,'i'"nJ#i"JrifiiffirJ;
frEoulRtMENT       Ts nfFtNANcE wlrtl PfilvATE cREDr' I agree to pariodicatty provtde the Govsrnm.nr
 information the Government requests about my financial situation]                                                           with
                                                                     ir,r," corurn*"n,      determines     that I  can get a loan
 from.a responsible cooporative or privat. credii   source.-J;;;;;il';;     I *"i,i'ir^r.n,    at  reasonabre   rates  snd torms
frrj.i$     purpo:e$-
                      ?: tli.^ roan, at the Governmunr*uqrr"i-'
'to pey thit nqts ln full,
                                                                      *ii'iryJrv;}ii6fi;;;;il^;']uri,","*
                           This requlremrnt doos not appty io any cosigol *r,o uls"ri tr,i*                              amount
 o{ tha Housing Act of 1g4g to iamp'nsa?s for my uiit'oii"pi,vrnsnt                    '
                                                                                                noi*-rurr;;;;
                                                                                         tr{r.' Ix'ttt Fursuam    xt *cdon $01
                                                                       ab*ty"
SUBSIDY fiEFAYMENT AGREEMENT. I agree to the repayment
                                                       {r6capture} of subsidy granted in tho form ot payment
aeilstancs under ths Gover nment,s regulataons.

cREolT SALE To NoNPRoGRAM BofiRoWEH'. The provisio&s
cerdflc$tion" 8nd "Hequirement to Rafinance with  .                  of the paragraphs enti{rd ,,credit Elsewhere
                                                     privatq credit" do not apply if
nonprogram loan pursuant to section 502 0f the Housing                               this loan Is classified as a
                                                        Act of lil$.
 DEFAULT' lf I do not pay the full amount ol each rnonthly payment
                                                                      on the dgte it is due, I will be in default. lf I am in
                                          ;
derauh tho Govemment mav seno mB w'ttten.notice             teirins;;-il;];#;;         il;il
                                                                                         ,h,;             alff;  by a senain
date, ths Governmant rnav require rn6.lo immediatery puv irr'" iurr *mornt
owe, 8nd any late charges, Intersst will continue to accrue on past
                                                                            ;; ;;il;;;,;;
                                                                            ;;                         ;u ;:'i'nteres*hat      r

                                                                      due principat ani interest. Even if, at a tirne when
I arn in default, the Govarnment does not require rno to-iay immeairt"ry
Gcvsrnment wi'l stlll have the right to do so ii I r* in'uu?Jur,'rt                        in ths praceding sontence, rhe
                                                                    ;         "*'ae*;ibe
                                                                      l"i;;!;;.-   ffi;   Govarnment     has resuired me ro
immedlatelv pav ln rull as described abovo, ths Gov6rn;;;i;;lt
costs and sxpsnsas in enforcing this promissory note to the ext€nt
                                                                        ;;;;',#;tsni'ro''u"-i.i;';il'i;ilror        s, or its
inelude, for example, reaeonable attorney,s fees.
                                                                      not prohibit"o tv,r,iii.";;;: iir*"          expenses




                                                                                                Account    *J-
          Case 4:19-cv-00018-JHM-HBB Document 1-2 Filed 02/12/19 Page 3 of 3 PageID #: 9

                                                     dirrerent method, any notice that must be
       I"o]'.11t;.,'I:::.f:T.'il',:.lYj:3:i'-"--                                               siven to me under this nore w1
                                              it bvi rirrcras" *rii * ,"r'.i,i""j*,p"il";ff:Iil,::ffi:';l:i,:
       *;?ly,ly^*1":Jfg:.:l3-irliiq                        arrsrentaoo;;":';;;;;ffiln,iHil,;"Ji:,,T""1"";i"H;i[fi:l   Hi:,I,l
       ::fTni:l"n*;$,fy:fy::,:lsy,?lty
                                        s68
       thst dlfl$rsnt, bddrose,                                                 f*_,   or at a dtfferent auarass   ifl am@G,lilil6a-6
       ogL$Ar$N$ CIr        pER$oNs   UN0ER THls NorE. lf mora than one per$on signs this note,
       personally obligeted to ksep all of the promisos *uu* in                                        each person is fuly anc
                                                                us'nite, inctuuing the promise to pay the full amount owed,
       Any parson who ls a guarantor. surety, or endorsei     irri"      irir
                                                                       ls also obligated to do these things. The Governmenr
       may en{orce its rights under this note against each "t
                                                           person lnoivtouaiti
                                                                                          -irr"or ," .g",r,"ui.
                                                                                    ";;"ili;li                            i6ir}jii;'ffi|
       any ons of us may be requirod to pay itt ot ttre amounrs
       eaeh peraon signlng this note.
                                                                         il;-;;;rlnir""",".                  ,"i*-.rrir;;;;#'ilffi;;J,;
       wAryr8s'. I and any othtr psrson who has obligations undcr this nato waiva tha right* prasantmem
       dishonor' 'Prassntmsnt- means the right to reqiire the Govarnmont to demand paymentof                  ,nd notico 01
                                                                                                 of amounts or"]'iniliiil Ii
       dishonor" rneans the right to require tha Governmsnt to give notice to otrt"i
       psid.                                                                         f"iJ.il ;;i ;ffi;;;;:r,      not been

       wARNING: Fallure ro fully diaclose acourale and truthfut financial lnformation
                                                                                      in connection with my loan applicarion
       may result in the terminatlon of program assistance currently being received, and
                                                                                               the denlat of future lederal



                             Borrower


                             Borrower                                                              Borrower




                                        -
                                                                RECORD OT ADYANCES
                                                       a.'--.

               AMOUT.IT             DATE                        AMOUNT             SATE                  AMOUNT              DIITE
       {l} $                                      (8!$                                            {r5} $
       {?} $                                      (91$                                            (t6) $
       (r) $                                     (10) $                                           (I7} T
       fs$                                      ,01),$                                            {18}   $
       (r)$                                      {13) s                                           {19}   $
       {$$                                       {r3} $                                           (20I   $
       (7) $                                     (14) $                                           (21)   $




                                                                                            Account      +,   oF




;Lij                                               =
Case 4:19-cv-00018-JHM-HBB Document 1-3 Filed 02/12/19 Page 1 of 7 PageID #: 10




                                                           S1u<c   Atntc thrr Lnc   fo   Rvrurding Orrrj
    l:on11f,P3Si0.l4 KY
                                                                                                                              Fonn Approvcd
    (I I   .e(.)
                                                                                                                              OlvlB No. 0l7S-017I
                                                  United Stares Departmenr of Acriculture
                                                              Rural Housing Servicd

                                               IVIORTGAGE FOR KENTUCKY
    THIS MORTGAGE (l'Securi[y lnstrument") is made                      on                       April       12              ,1999        lDacl
    The nrortgagor    is Kevln Ir.          GroveS and              his wi.fe,              NanClf         C. Groves
    Thit $ccurity lnstumcnt is gir:en"to thc U.1!rcd !r*x nf Anreriea a{riryg firolgh rhe l1unl l{ousing scn,icc ,, ,r.ljrT;"r:fl*1r,.
    Unitcd States Ocpsnmlttt of Agriculturc ("Lcndcr"), rthqse ddrc.sr iclurel froucing Scrvice. c/otcnnalized Sen icing ienter.
                                                                                                   '
    Unircrl states Dcpanmcnr of Agrictlrurc, P.o. tlox 66E89. sr. Louis" Missouri 03 t                     6i
    Borrorver is inrlebled i0 Lend€r under the following promissory notes and/or Bssumpdqn agreemcnrs (herein collcctivel), called
    "Note ") rvhich have bccn pxecuted or assumed by Borros'er and which provide
                                                                                   for monthlll pa1'mcnts, with the full debi, it'nor
    paid earlier, due and pavable on the maturitv date;

    Date of Instrument                                    Plineipat Amo$l                                         lvtaturity Date
   &Wif 12, 1999                                          ,$85,500.00                                             April 12? 2032
   This Sccurity Instrurnent.sccurs_sto Lendcrl (a) the repa)'mejlt of the detrt evidenced by the Note, with intcrest, and all reneu,als,
   *){Is,l$offi end modifications ollhc,Notr; (b} rhr puyygol of all _other sums, wilh interisr" s{rvfficed under parsgraph 7 to proreci
        prop,trty $overed b1'_this $e0urity ,n$trumeil (clthe-performance of Borrower's covgnrilq ana tgrc*meirts under this
   1!a
   lc"urity ln$fitm'ent and the Nolq ,nd {{}_{c yqryplun tf nny.paym*nr iassisrance and subsirly rvhich riay be granrcd to rhe
   Borrorver b.v the Lcnder pufliu$nt ro 42 U.s.c. gg 147:(g) or laS0u^ F*rthis purpose, Bormrvcr does hereby ,noitgrg", grant.
   and convel, to Lendsr ftc following described properry locarc{ in rhe Cuunry oi
   Hopkins                                          , State of Kcntucky




   ryhich has the address   of    551 Shenrrcod Place                                                                        l,ladisonville
                                                          lSrrerq                                                           lCityl
    Kcntuckl, 42431                 lzol                  ("Propert-v Address");

        TOGETHER WITH all .the improvem€nts- no\r or herealler erected on rhe propcrty, and all E{sements,
   appurtenances, and fixtures whiclr now or hereafter are a pan of the property, All replacirneits and additions shali
   also be covered by this Security Instrument, All of rhe foregoing ii rehrria to in this Sccurity Instrument as rhe
   "Properry."

       BORROWER COVENANTS that Borrower is laufully seised of the estate hereby conveyed and has thc right
   to graot and convey the Property and that the Property is unencumbered, except f6r encurftbrances of recofr.

                                                                                 to avcruge 15 minyles pet resrron$v,         tinQ
   hrtntcttons, searchitg eriltingi dato Eourccs, gatherlng and mautaining tha data needed, and coupletiag aud revieying the collection i/
   i4formation Send comments regording this burd.rn estlrndre o? att.t. othct aspect o! thi* colleclion oj inloiaation, iniludig suggcstions
   retluciug rhis burden, ro the U.S. Daparrnent otigriculture, Cleorunce Oficer, STOp-7602, l40O hrdclxndence Aw.,',rW, tfushington, Ii.C.
                                                                                                                                             lir
   2025fi'7602. PleoseDOl'OTRE|URNthisforntorhtsaddress. Forvordtotltetocal IJSDAolliceouit. Yauarenotrequiredtaiespondto
   thi,t collection of itdormation unlcst ll disploys tt currently vulid O)lB nilrilher.
                                                                                                                                             Page I   of6

                                                                       E(H}BIT,,g,,
Case 4:19-cv-00018-JHM-HBB Document 1-3 Filed 02/12/19 Page 2 of 7 PageID #: 11


                                         defend generall,v- the title to rhe Properry against    a[
       *ffii?il:lil$Slol'll                                                                            claims and demands. subjecr to any

            rHls SECURITY lxsTBUa{ENT combines uniform
       *'ith timited variarian* byjuri*dietion to constitui; ;ilii6;mcovcnants. for narional use and nolFuniform
                                                                      il;?ly"d;i.ilil;i:;-Hril;ff;p..y.                          covenanrs

                UNIFORM covENANTS. Borror*er and Lender covenanr and agree
                                                                                                as   foilorvs:
               l'
              Pa1'ment of Princlpat and lnteresti Frcpa.r'mentand
                                                                  Late ctarges. Borrorvcr,shall pramprll,pal,rr.hen
                        of and intlr*t on rhe d*br L*io&*-J-u1,6&;;';;1Ly prepqlmsnr
       fl,T,S:Jt,".ipal                                                                 arrd tard charges due under
            2.' Funds'for Tsles ald Insrr*ncr. liubi:ect lc aqplicabk la*.or
       gl,$l p,of. to l-ender on the dry monrhty payminrs *-llel]if,siit*              1o a u.ri6en naiyer by Lender. Bonorryer
       il:#,1,Kr,B,,lgftljj"tl5${"X"*91i-fyf*j{.1'u                  lG;,1f,o'iii*"r.riiu, ;;riiiii-rii',il;i'paia in rirrr. a srn
       f l,,ilii?,$liLilJ#iy*tHffi           ;'ffi ;Xl;'Hstl,Ti*H*gl        r"pricriq'over thi; securty laxhr*cni s$ i'ti,*,; on
                                                                            Q! Prope$y. if anyl (r) ys{rly haxrd or nmneni,
       [ffiffi7't$t#{h?i]ii:l&',ffi?'il,1,ffi}JH:l1i;,1Ti*!*'fi:,f
                msy.   at any time, iollict ari,t hota Fuurls rn aR arnounr not to            ro,;l:tn":llli;';ra'",-"{ fi:*iir
       lendcr
       !ad-Lnuqr lt.any
      fcderally relared rnomas.r
                                                                                   esc[JA;il;i#il1i".,,,n,
                                                                                ro esceed   the maxirnum amount o rpnr{, r* o
                                                                                                                           r   lendcr for      a
      iffi*ffi'ffir?#ii:rf,i:sgr,;,tg,:qro--*itx'd;,€c1fifi;{riiffid-ritffl{"ffd:$'tri-,,xi;
                                  amended fro'm time ro rimc, ti u.i.cl
                                                                           i2?il';;seg.
                                                                                                              r&rrg Jgtu*.nlcnr
                                                                                            (,,RESpA.), unless anolher la*. or
      federar reguration rhar appries to *i  rrriis;;,;_i;':,,';r,;fi
                                  ies ro the Funds
                                              leslcr
                                                     srts a lcsser amount. ir-rilLffi:l    ,l.;3,'fi;',i,lf.Tj[Si[r]"ii
                                                                            lf so- Lendcr mev    rr rnv rime cnrrmr oa,{ harr
      *:1:jl:1ry"I-llLi9-:f.-T..{         !5                               iriiiire  rhe arnount of Funds d*c
                                                                                                           due sn,
                                                                                                               on the
                                                     "mouni-Gni.iiiiv ffi;,J il,d;;;ifi*ilI-i;1"i-ilrifirffii,il
                        rcaronnble estima$i or expendiru.uiiliii"X                                                     besis of
                                                                                                                   rhe ba$is or
      ::f,gj:g3nd
      rpplic$lc law.




      r'rrvre'r vr ssrrturu) utr I'rrv ru(Ius' Dorrower nn_o,^*11e1 may agrce
      on tlrc l'unds. Linder shatl givi to Boii.i*ir,      i                  in writing, however. that intirest st                 Uu   piil
                                                                                                                               "1
                                                                               srla wo r'a(re'
     *$,,,,:ftf_ii,1[i'lj*tiii;{iffi::;:ry*lrj{Hff{Iiiitr,trFtl,tr.$:tilf.::,!fiJH1'j,'y.ltfdti,iit
     addirional::cu,r,y
                        {o,r,ailsums seiurbo.by it ir ii"iirity-rnili*ilr]"- '                 ''s runos arc ple{Iged as
     'Borrowcrfortheexccsifundsinaccoroanceuitrrtr,!lil,iir.iriliisolrppticabtelaw.
        tt the t'unds held  by Lender exce*d the amo.unts. p-ermineo m be held by appticablc
                                                                                             taw, Lender shallaccount ro
     held by Lendar at anv tirne ii nor sutriciCnt io pry th. dd;l;&                          lfthe amounrofrheFunds
     wt iting and, in such case Bof:u:rlltl"qy-tti                         *hen dus, Lerdcr moy so noriff &orrower ln
                                                               1-enaer ttte   i*Jriiii"i.sgry    ro make up rtre   dcficiency. Borro*.er
     :':'$i!:ir,f,:fifi1$ii'i1ti!:lx,,ttml"i,ry*y,r.,j,,n:*i$[t*:t#xrr*ff*,;;
                                                 #r?i riiii pii,pirii ;fr;;;il6;i
     Borrower anv Funds held bv Lendcr. lf Lender srruu aiiiuiri
     23, Lender, prior to the acluisition or sate of
                                                                                                                               ffi;
     acquisirion oI.sa!9 as a-credii againstrhc r,*, J*,:t;i!ffi'*lir,nfrnmFunds herd o, tlit-?'i,'l$'ii.t'ft?
          5' Application of Paymenls' unless aoolicable        ii* [crii.?r ruiffiil; provide otherwise. a[ paymenrs
                                                                Jr
     received by Lcnder under paragraphs I and z'itrati L* ,ppliia
                                                                       i, iii, iJr
     !:e preserJar-ioriii:p,oi*"tion drrriu i,rop"nio-, *nrii..ililii"iir{rJril]:['if"::HfJfil3lj:l ri'J m*'m^s"{::
     (3) to principal dui under tlte Note;1ai ru'amounu --1-----
     charges and other fees and charges.
                                                           ' il.ii;;if;;'irii'i:ir-r,i" iilffi;#'o.urrgraph 2; (5) ro tate
          {' charges; Llcns' Boroiver shall pav all laxes. asscssments, charges, tines and impositioils attributablg
     propcny                                                                                                                        to the
                    which may attain.prioriry o"er.ihis securiry rnsrrumenr,
     Bo'i;;t';ilii'pii'rr,.r. ,uig'ii<ir' ;" iri* ,rinn*,                              f;;1ilil'#il;;H:;.Ii
                                                          p.rog*prillt"Jtrl?,T:if,;i,fltlr:il:l..,i.jlrll;;,
                                                            ",d   provided in
     shall pav lhem on timc directi-y to the pcrson o*ed paymenr. gi,nofici
                                                                            iir"ir
                                                                     irli,rp'r]i?ili$'1, Lender a1 notices
     Fl:;l'tfl'lli.J;"H fJl'ffi'-'-ll1f.ffi'&?Bl,;3jm;;;;k;ffi; p'v'n;;r;I;;t,ii"iiJl',;*; liiirii,:'ii,i;i',:
                                                               which has.prioritv over this secyrirr tnsrrumenr unress.r.erder.rras
    g,r|ooilo,f,ilil1l|l:fn|il Sl}l}ffiSlilien
    iri a manner accEpubre ro Len&.r; (b,        ild,!li:;'"Iil,#'il*.iiJlir:ffit:[$ir??l'f,'::,"fl,rtr#l* 3]llj                         lff
    iilttr1.f,ifi:i,"'rtr i[l*;**l*1t,ffi,,.,t'.ffi;f,rffiiig';iit#;;f'tr,1ifix..,r]T;.,*fi,,:."tTr
    Lendcr derermincs rhat any paii of rtrc propeni-li iu{iilii""riTii,Ili,ii.f,
    insnument' Lcnder mav givd.Borrowcr a niriiCi'i,iinri1;ilrg i[riil,i.'       may anain prioriry over rhis Sccurirv
                                                                           drrro*r, shal sarisfy dre tien or rake one dr
    nrorc of rhc acrions sct'roih abovc rvirhin     i;
                                                f-oi-oal;;;iiil'if1yji;oi,io,,...

                                                                                                                            Page 2   of6
Case 4:19-cv-00018-JHM-HBB Document 1-3 Filed 02/12/19 Page 3 of 7 PageID #: 12




          ffiffi
          ffTl,::":::.1.ff:J",,

         :jt;i#i{ffi$Tl
         ffi,i*tf;ffiffi#ffiiffffiffi****f*,'mlru*.;lp
                                          ..,ffi
         rr#:liil:ty"ii*p*iili:i,Jr"ffi            j,.TIl,, jlf
                                                                  *,.,::r:
                                                                                      in#ii            rr
        ru.r,$-ry*fl*t*[*[$rq-rlml**il$}l
        ffitrffi                                                             *-$]ififfi
        ilr;"",:*x,y**1.grryg'gl',pggp1gr,gffi

       ,ffirufm                                                              ffiffi#fx$,t*

      ffi
      -$t*fi*ffis*
      ir'tr.--$qflg1gffig;#ffil96,i[Iffig;,ffi
                                                                                                   ,




                                                                                    Page 3   of6
Case 4:19-cv-00018-JHM-HBB Document 1-3 Filed 02/12/19 Page 4 of 7 PageID #: 13




          1i','i:'-lllHr.TH:iii{{ti:?'ir:-f,TJ}',.,,Tlif;;1;,tlilf;::f;,rhen duc. rvirh anl,dxccss p.rid ro Borrower
          illll5 trt'i';klii:*lrtlli',ffii*J*.,u,,
                                                            secu].i t-,;;ii'"3y.-#lJiilJl,.t'fi;lHn:iffll
                                                                                                            *gf *i
          ir.1#x:*ffi,'",11"'-;i;i.-*$;'il;il;';iTtrJ)ti,Htli,ll:Lttilt;t.til'1t.}i.'H$;ggffi;ififjti
          ;,-ii;s ,\,;;'#Gi:;:,iiii!!S:,13t]J1,1i1, ,,; ;;;,:;;,;i&;i;ar
          market value of the Propeny immeoiarell'uoi'o,.-rr,u'Llirj'ir'j,ilirian raking or*ieriopen;* irr which rhe rair
          irnmediatelv before rt'c iaiiig. ;;ta-#d;er ano                         rhe amount of
                                                               uciii& ;iffi; agree in rvririns rhd    sums sccured hereb'
                             *" proccids shaiibe iiitica ,o t[.i,i,ii                              or untess appricabte raw
                                                                      r*Jffiil this Securiry rns'irument *herher or nor rhe
          !.!lrX}[1f#t;f::
                lf   the Propcrty is abandoned by Borrorver. or        ill afrer nari..a hv r .



       rrl$n
       ---it.         ffi'f*ffi*1}'i"r*,
              il;;;#NlilEfi;-;;;ii;;il,illlTi,8ffll:|.i$!,r,:i:1,1[f:'[i,,#,";l,.,lt*#:rf;i];;,;;
       nrodification of amonization             ofrnu-s"miii,iiii-aLiy rrtli-ii,J,i*iy
       {ny suscessor                                                               rrii***n,-grrn,ed by Lender ro Borror*er and
                            in int*restof Bono*'cr slrait noiilera'ie-ro retease-i(e'iii'riility
       sucoessors in  interesl Lcnder stratt noi bL'teqirired.r'*ommenru p.J.:uedrngs            of ihe originar Bonower cr
                                                                                                                 Bonower,;
       rcfuse to extend time forpaymeot ot
       bv reason of anv dernan{f3gi u-l"itr:e o;i{iigi
                                                           uito*;;;;"difyuililfiffi"ffiic
                                                                                       againsr any successor in interesr or
                                                                                  sums secured by this se,curiry Instrumenr
       *"113[[::gXni                                               or g#o;*i,i'ru..**ro* in inreiesr. Any forbearance
                                                        -4.",1";*r        waiveioro.p',,,rsa"ih;;;-;;il;iany             b'.
      or *iiilcffiiXli.i'lll,.r
                               X[:','ffiii,{iiil"'bea                                                                aei;;*',
                                                                                                                              right or   remcdy
                                              shar bind ur.r                    and axigns 'f
                                                               u*n.nlfi,1*:Xl"?'"0"T?:f::'i*,1"::;I;
                                                                                               ,i;      i;rffiE ",ii
                                                                                                          Bono*ei;*[F;;i;
      srl*ffi lti*pryii*a'i*ffi HHI'ilixiff#irj{{#iffi
                                       :I.-Ti-rors                                          of.Lcnder and
                                                                           .iiry:,l:{,ri;i''F:[{
                                       lo agxcements shall bc ioint and sevcral a"i,-h^*.--...,r^
                                                                ".,;;,ffi                 onrv o

      ffit*ffi,1,#i}Str'pE!:qr:ffi*;11fl,_;iiuJi,,t,,rillffi'fliffi'1?,iiiHy,ms'irumen'l
      s*,1rvli1iii;ffi i;ihTf*?,fr'fu i:ltl?n$r,t.:,"x$,,r,..u,*#'J.{;lf i'lf ffi sJl3l#iffiH#J
          13' Notices' An* notice to Borrowein;;;iil;';,;
                                                             in"iHi"J $".rriry Insrrumcnr sh.alt
      bv mailing it bv first 6t".i miii;:,G;                                                     bc given by detiverine ir or
      to                                     iPpi-iqr" r"* i.i'uii:ii ii!ii'uno,r,u, method. rneiioii"e
          thc Propcro Address or-any other aod[Ji tio,,o*ur
                                                                als;$ir,iii [y lo.i.. to Lender. any'noticesha,  be driecrcd
                                                                          he;il';;i
                              ffii,1x#i,til:r:fgf's.uredInshument shali beltr,*i,ira,i,J-i;;,i;;''d;icnarcs
                                                                                                             ro Lender shart
     B:fl"tL:tX;:*l?S                                                            oe"mtu-iJr,iri ut.i gii.n i; !)
                                                                                                                   noticc ro
     ffia[;L#!'iuH';Tp."ided           in tr,i, prra*rof,litv                                                                          6;;;;;;;
     ., . l{. Governlng Lrw; Severeb_ility.. itrii Securiry Insrrumenr sha
     rhar any provision-L? Iiau# orthis si"-iiiity
                                                     r,ir-m.nr.oi t-r," r1ru.#,rb,l
     not affeci other orovisions of this s""riiiyi,iltiumcnr
                                                              or thi-N;il;hr;i,      ifii|}fi,:Irfffillly,; *il1;,:,,;lll
                                   provisions or'tt,ii3e"urlrv rll*q,iiiii",iir,.car be givirr effe* wirhour rhe conflicrinE
     ff,[[k;[".,',hiiltthe                                                          N_orelre decrared ro'be sevcrabre. Thii
     ir --*;;"i;;;;il!{3ilJfl.:x,rffiJl,!t},il,ffi,,,,'j#1ffirffi*";f#Tj'#ffiHJ$_rx,:ml{it
     ili$l'T:"'l;.:I#i*:r otherwirc: and thc iishii;t;ffii[J'iil;;oa;;';r'1-riL]iiiilt arc cumutative ro
     t*rlf,;
                                      toot'
                                          Borrower acknorvtcdges receipr of one
                                                                                conformcd copy of rhe Note and of rhis
                     ,uur?rlfrIfrll
           I6'       Transfer of the Property or e Beneficial Intcrest
     interc$ in i! is leased          lt   t,ryn
                                                                       in Borrower.
                                                 d"at"idun;hr"e d),t;&rs,lilJj iliir, q oBrmn
                                                                                                   Ifall   or any part   of
                                                                                                                 pur**u*u,ffifffiX;l-;,]l
    (or   i{a   benefreial ir:tercst in       sonrwiii*'iorai, t#d;;iffii};;;*,        i$ no( n
                                                                                                            ro
                                      Lendei   *av,   it                                         r{uqt person} w*horr Lendefs
                                                           irJ'iitilin, r*luirci;ffiffi;rynrenuo tu*
    $'.H;,U',Xl,"t,rtH:t'                                                                            or{u surrs sdcurcrr by rhis
          l7' Nondiscriminstion' lf Borrower intends ro sell ,r rcnt rhe properll,
    Lendcfs conson! to do so i{ dird b;*t;*e.                                         of any pafl of ir and has obtaine<,r
                                                        onr onyn*Arfirdil io a'"r rii, bo,ri..I*r,'*irr'renr$e
    far rhp sare or rcnrar orth' froliery g;;lii'iriirer.*ise'r,ilii*                                          ro negoriare
                                                                               ,i,i,i"i,ffiri'rr
                                                                                     thplroperry   aeny                ofte snysie because
    ,,lliillJ8lJiil?li*iLli'qlfi,'."J*fiiitiilf-,,T*t
    'o'uii:'3|fil rJ'ff ;lt,' 8#;'lTJ i:ir -|lixfiff
                                                              ii".*l*:lixdt#i3 *"d:#,'JffrJ:fffif'J,Tifi,i
    securitv lttstrurnent) ntiv bc i6lo;.-;il; ii,n.r ,.'it'r,ouipiir
    in the entitv (knowi as it e "toin s-*iiiiliilii;
                                                                                       ffi ilJ,
                                                         iii K*I;I.irl,lll r" Borrorver.;1::il",,oseu,
                                                                                         'A'rat.              r i,h rh is
                                                                                                 inay resurr in a change
                                                                                                                                   e     rv

                                                      ;"rffi;[iiilirr",lll,l;;;i,iJ',iioii ffi]if*    snd this Sccuriiy


                                                                                                                                   Page 4     of6
Case 4:19-cv-00018-JHM-HBB Document 1-3 Filed 02/12/19 Page 5 of 7 PageID #: 14




      ffifftrffiffffis$*:*y*:*:Tffi
      **ffi q:'"r"t#t'tr$$$.slilm**g*eE15i1k1;--q,fr,;i,,gffi
                                                             k#uffi

       l*ffi'*trf*t'ffi     jj'.llx',.r,r,**m***s*#::#f:*[l1ffffi
                                             -i--
                          .Y"'*l,t't.?l$,4H"ff*1
                    $:r 9fltrrir'truravY'!'"
        ixHn:*
        if$tfUfnefttSnAll                                      .,--.---ao.onrl *orre   gg f1llO*$.:




                 s
          ;;iithtii;;1;$;;$[iryU*ffi                ffi
                                                  ,*.,'ryrx]]r'tr[r,r1pii,r,il,rH','":;Y;.,r'i;iii
                                         irr;,lI,"ff;Turu:fi.f,1y s:,ilii#:t-Y'rimx#l*
           :*#'-f;l*iu,*,r***x;i,?:ir,fi                                                 "if
                                                                                                      Page 5   of6
Case 4:19-cv-00018-JHM-HBB Document 1-3 Filed 02/12/19 Page 6 of 7 PageID #: 15




                                                                                                      ;:i.rlrUlll?ttl    li ::':li!-          .,r;rr.r   j   ! \r i,,a   :i :..,:l   ,,1 :iiir.


                                                                                                           I t:rli-,',r ',.:.,.i.i
                                                                                                                            ''   l
                                                                                                                                     \tr!'!
                                                                                                                                                .

                                                                                                                                                '




                                                                                                    ACKNO\\,I-EOGTlEIT




              ITNESS ru) hard and offir.iai
                                            seal lhis    __!!![                   <tar   of



                                                                                                               ission expires
                                                                                                                                              _5         / 23    / ZOOO
                                                                                                                                              --
           ff : IH lnfll:r        : ll:'"
           ":ure. and the rrrarerial  in tire      :,f-Hl$$.'iH
                                           *:"Ii:1,!
                                              urar[ipu;s';ffir"rornl
                                                           Ui:

                                   {l.ante   )
              6 @yIt- Street,_ Ivtadisonville,                                                                                                      (S iirnarure
                                               Xentucky                                     42431
                                                                                                                                                                 I
                                   1.,tddrut)



                                                      It
                                                    R ECORT) ER'S CERTTFICATE
              OT KE\TUCTi\'

              r'0F                                                          ss:



                                                           ,
          j   lro(gage   u,as on lhe
                                                                                  Counry Courr for rlrc Coun$,
                                                                                                               aforcsaid. tlo cerrili.rhar the
                                       -.***%*da.r6r;       :l:t:.rtt*
          .'r record                       .'clock *x'1., *1t:r*u0". -''-"'<
                     ;:;^nt ---
           ,:ded in rry otlice.                                      ,i*          ffiiffi;r;;;;lbregoing and lhi:, cenil.ic,jre, hrr c br
          ::i under r:r1, ha,ld this
                                                               Jc_r   ,rf


                                                                                  ('kt   !;. <t/'      (   'ttuilll' ( 'ottr t
                                                                                  8r


                                                                                                                                                             Page 6 o16
Case 4:19-cv-00018-JHM-HBB Document 1-3 Filed 02/12/19 Page 7 of 7 PageID #: 16




                       LEGAL DESCRIPTION TO TIIE MORTGAGE OF
                     KEVIN L. GROVES AND HrS WIFE, NANCY C. GROVES


               This LEGALDESCRIPTION, dated the .l!   aay of (O,u.$
                                                                     - * 1999 amends,
    supplements,andisdeemedtobeincorporatedintoi[iji-cert'ii,r"rtffi*datebyand
    between Kevin L. Groves and his wife, Nrncy C. Groves, the Mortgagors, Rnd Rural
    Development, the Mortgrgee, and covers the property more particularly described          as:

    Being   tot No. 5 of the Lakewood Subdivision, Phase Vtl, to the city of Madisonville, Hopkins
    Counry, Kx*tcky, the plu ofwhich said Lakewood SuMivisiorr" Phase VII, is of rword in the index
    of Plat and assigned slide No. 399 in the Hopkins County Court Clerk's office.

    There is reserved and excepted ftom this conveyulce all the minerals and rnineral rights oo, in, to and
    under said property.

    This conveyance is made subject to all of the Conditions, Restrictions, and Requirements contained
    in the Deed ofDedication and Restrictions of Lakewood Subdivision Phase VII, an Addition to the

    52e, page 35, in the office of the Cl"rk   ;i;Jlil;;;#;y          Court.

   Being the same property conveyed to Kevin L, Groves and his wife, Nancy C, Groves of record in
   Deed   Book      page      _, office of the Hopkins County Court Clerk.
      Case 4:19-cv-00018-JHM-HBB Document 1-4 Filed 02/12/19 Page 1 of 1 PageID #: 17

   Form RHS 3550-12
   (10-e6)                                                                                                                           Form Apprcvcd
                                                               United Stares Department of Agriculture
                                                                                                                                     OMB No.05?5-0166
                                                                         Rural Housing Service
                                                                                                                          AccoLuE    #: if
                                                     SI,JBS     IDY REPAYMENT AGREEMEIYT
   l.        As $quqrd undq $ection S:Zt of tho Housigg Act                of   Lg4g   (A   U.S..C.             subsidy *ceived
                                                                                                  in accordance with Section
                                                         ,i'liml"*ffroU$;;ilili#"Jil{i*rancvorthesecuriryprope.y
                                                                                    .I4g0a),
  ffi
  2'
                                         iff ;,li,iffi
        when I fail to occupy or trarrsfer rilte to my home, recapturc
                                                                       is due. If I refinance or otherwise pay in full
            ad                                                                                                         wilhout ranrfor
  tille      mntinue to 0tsusr the prcpeny, th* pmum or rr&p.rurc
  interest froc' until the propcrty isiuhsed;tly sold or                     g yrryr;*i1;,"pur*o, of recapture can be dcfensd,of
                                                                                        ;il
                                                           vacatco. lf dcfcfu,
                                                                             the Govcrnmenr"Jong"g" can bc subordinated
  rot bc tulsrsed nor thc promissorv notc sarislicd unrit tte cor..merii;;il";;i:'1ri'riiirii""";;h"*                   bur w*l
  an option, recaprure wil be discounted 2s% it pard in full at
                                                                tir* orrrrirJ*r;'
                                                                                  '*" "' c'te*rr       d;;;;;oi;...o*r"      i,
  3'  Market value at timc of initial subsidy      $      oo
                                                  s,g,,:oo -      less amouil of Rural Housing service (RHS)
  amount of any prior licns           $              mffi                               --l_."               loans $*Er!g,g,.,        less         0
  market valu6 a, d$ermined uy
                                              quE s
                                            ci@gir*r
                                                             or"gir.f .qriy Sr,qor...
                                                    equity uy ttri marret vauc,
                                                                                                    *oun,  equals   ti,        f; of the     r.r
 4'   rau b0l8 am noi subjsTP roc*pcutu, or if all toals.subjw to           a.re nor being paid, complere the following formuta.
 Dividc &c balamcc of loanc subjcct ro tucapturt th-u are bd"t;;lJbtryaelT
                                                                     ,t.
 dstennine rhcpercenr of rhc ouGtanding balance of opon toariirine;nid"
                                                                         out*." of an open loans, Mulipty the resulr by 100 to

                                 months                                     Average itrterest rate paid
                                 loan                              1.1      2.1 3.1 4.1                 5.1           6.1
                                                         t%        2%               4% 57o              6%
                                                                            .50        .50     .44          .32 .22 .lt
                                    60      l19          .50       ,50      .50        .49        .42      .31 -2r             .tr
                                  120       t'l9         .50       .50      .50        .48        .40      .30 .20             .10
                                  180       239          .50       ,50      .49        .42        .36      .26        .18      ,09
                                  240       299          .50       .50      .46        .38        .33      ,24        .t7      .09
                                  300       3s9          .50       .45      -44        34         .29      .2t        .14      .09
                                  360       up           .47       .40      .36        .31        .26      .19        .13      .09
 6.         CalculatingRecaprure
              Market value (at the time of transfer or abandonment)
            t.ESS:
                     Prior liens
                     RHS balance,
                  &ersonrblc elo*firg eostt,
                  qrincipd reducdoi ar noic rate,
                  Iriqi$.   cquity (rteprregraph 3), and
                  uryllar ttrprDvcmenl!.
            EQUALS
            __- -*4ppr"iation Value. (lf this is a positive value, continue.)
            TIMES
                  Percerragc in paragraph a (if applicable),
                                                  -
                  Pcrcentage in paragraph 5, arrd
            _^_- .Remrn on borrery*,s-origiual ${uiry (100% - percenrage iu paragraph 3).
            EQUAI.s
                    Value appreciatlon subject to recapture. Recapture due equals the tesser ofthis


 r**f4              tigure or thc amouaf oi subsidy rescived.

                                                                                                         )ate

                                      *__5. fuwryv                                                       t[e{te
                                                                                                        Dat*
                                                                                                          q{     &[qc
Pu b tt c        - -
            rcpo ni ry
                   "
                             -ryjlw,
fffft     ffti:;:'i,rtrt:nAspcct of lhi, ca0rc1
olnwn q'_qlrvte or $,, oti€r
Qfficer,, _$TOP 7602, 74W tadipcnccincc Avenuc,
tscal   $&A       affce oaly" yor ary nor




                                                                                $ffilBlT"c"
Case 4:19-cv-00018-JHM-HBB Document 1-5 Filed 02/12/19 Page 1 of 1 PageID #: 18




                                                                                                                                                                                 ,,
                                                                                                                                                                            ::




       iJls   (8EV, I   lrta,                                            BOOK               PAOE
                                                                       Norl6E oF   RECOUPMEI'IT UEN


                                                                                                        LIEN
                           a$ffi       ortvEALTH oF XENTUoI(/                                           90().sEo.
                           EDUCAIION CABINET                                                            EFFEOT. DA1E
                           EX    REI     OIVTOION OF     UNEMPLOYMENT INOUHANCE                         cLAtMTYPF      ul            ,.t,O.
                                                                                                        ESTAELISHED OP




                    Kfvtil R anovEs
                    F0 80,( 9'




                                                                                                                                     KIVIN     GROVES


                            IGT'ITUCIry, D(        REL    D,vtsION OF UNFMPLOYI.IENT INgIIRANCE FON BENEFITO ENNOi'IEOI,'SL
                            INIEHEST ANO PEMLTIES.


                                  A    LlEli   oNAt!   PRoPERIIEt OF Eugtl ct{Al[ANr' CREATED 8Y rBS !1t.415 ]N FAVoR              oFIl{E     ON OF EMPLOYMET.IT

                                  INSURANC€. EXIBTB ON ACCOT]NT OF 8UCH INOEBYEDNEEE,

                                                                                                                                                                       OE
                                  XFg941,t15PFOVIDE9Tli IrlFTHEBSNETITSPAIDWEREI}I€RE8ULTOFAFAtsESTATEMTilT,
                                  c,Ot'loEAtl,tEMOFtrlATEBlAL lflfoHMAnoN BYTHERECIPIENT,INIEHESTATTIIE EAIE oF 1.6*                            MOrrH OH ANT PAHT
                                  ilSNEOT MAY AE IMPOOEE OTIAI{DADOED TO THEUNFAIO BAU\'{CE U}ITILITIE OVERPAYMENT                            PAIO IN FULI,


                                  UPot{ REAUESTI T}IE OIVI9ION OF UNEMPLCYMENT INgUBANOE WLL OiSC{"O9ETHE                                               c,lr'drPA|D

                                  SEIEFIIE, INIEREST AND PEMLTY To AN'/ INTEnEaTEO FARTY LmilLY ENTrLED To                                                 INAUHY
                                  EHOUIJ) B€ i/hDE TO THE EElEFlr BB'lNcH IeIEPHONE NUMBEF Foal $4€1i7.


                                IIIE    NOTIOE OT      UE}I tt^g SEEN FREPA'TEO A.\D E(ECI'II'EO EY ftiE UNDEFSICNED IN        fiE                   OF HI8 OFFICIAL

                                OUTIEII    Ii   THE AOUINI8TAANON OF I(Rg     CHA?iEfi E{I



                                                                                                trvtsloN

                                                                                                BY
                                                                                                               ?E   E, lvlAlN 9T,,            lry, 10821

                                       oAY OF-
                                rugDTHe.._        eo-AT    U.                                  lN

                                oouNrYoousTct$RlL--     - sool(--"P                                                           6E


                                                                                                                                                LIEN INA@OROANGE
                                IIISTFUO'NOI TO THE @UNTY OOUBT CLERK FEOUEsT IE HEEEBY EUPETP RECORO
                                WTH   KRO S41.TtO. MAIL ONE OOPY OF B€COADAO NOTIGT OF LIEN SHOilNO tsOOK                                      wllEHE LODoED,ltoNo
                                wtrH LlEfl suMiilAByREpoRlIl FOh pAyME::f oFFEOOFDIi{o FEE,TOT OABINET                                             6UtrDtt{8, Dlv16loN
                                oF uNEUPLOYMENT |NSURA},ICE, sENEFlr B:iANcH' TRANKFORT' KENTUOIfl &6el'
                                                                                                    -




                                                                       EXHIBIT IIDII                                                   BK:      78
                                                                                                                                       PG:
                                                                                   Bd6I( ?6   Drgr      549
Case 4:19-cv-00018-JHM-HBB Document 1-6 Filed 02/12/19 Page 1 of 1 PageID #: 19




                                                                                         soo(   ,gg*PA0EJ.gg
         rt
              Civil Action No, 08-C-328                                                         Hopkim Dlstrict Court

              Tr,ovor Clinic foundation Inc, , et ql                                                            PLAINTIFR

              v8,                                It        slr{Iip,s*t3l$T,I.i|,Ieg
              Ikvlnlynn   Orovcr                                                                           DEFENDA}.IT.
              xxr(-xx-6949


              Dsfondanr ln tho abovo Courl for tho rum of 0913,90, with inlorcgt aoorulng 0t tho mio oI l21h pot
              Eonum from Fobffiry 28, 2008, pluu rll oourtoocts oxpondod;       l
                                                                              JudEmeot wqs ant€rcd agaiort orc rbovo
              reloroncod Dcfondrnt io thc abwo Court, for Sro rum of $685.57 wltl lnterost aooruing rt thc ratc of
               t2% por annrru tom fcbruary 2E,2008 qnd rr roourity for utd Judgmcnts lovlos on rll ofrho right, titlc
              gril loteragt ofthc Defendant Kovin Lynn Grovor, in and to any roal proporty locatcd ln Hopkinr Couuty'
              KcntuokY,
                                                               NAUSE
                       $flnCE fq,JUDCI*lEt'lt$ffiIW You mry bc ondtlcd to rn                    oxomptlon undo K,R,S.
              42?,060,   ,oFhtci bclow, Ifyou   balicvo you 6,t entitld to tssort rn cxottption reok logal ndvico'
                      ln iddiilon to any cxrmptlon of porsonal proprty, rn lndlvldual dcbtorJa aggrogatc irlt']c$, not to
              exaacd g5,000,00 ln valuq ln roal or porsonal propsrty that euoh dcbtor ot 0 doPondont of suoh dobtor
                                                                                                     t
              uscs as e pormanon( rcsldcncs ln lhls gtttq or in a burlrl plot for such dobtor or dcpendont of such
              dobior h ixempt ftom salo undor oxeoution, af,schmGnt qr judgmcnl, cxcopt to fotesloso B morlgagB
              glvcn by lho owncr of a homcrtcrd or for purohr,ro monoy duo thcrcon. Thls o:<cmptlon rhrll not apply           lf
              tho deu or lleblllty oxlrted prior to tho pushara of (ho prop0rty or thc orcotlon of tho improvemqtts
              tlcrgon.

                                                  qunrrmcArE qFs&pylc8
                         This is to ccrti& that a copy of thc fortgoing   mr   mailod on fobruory 21, 2009 to      Kwln Lynn
               Grovoc, 651 Shorwood Placc, MEdisonvlllo     KY 42431 tn complhnco witb KRS 425.720(3)'




               P,O. Box 429
               lvtadioonville,   KY 4243 I                                Madironvillc, KY 42431
               (270) 82t.r445                                             (270) 821-r44s
        '!
               TBIS COMMUNTCATION TS trBOM A DEBT COI,LECTOR AI'TD Ig l,
               COI,LECT A DEBT, ANS ]|I{Y INI'ORMATION OBTAINED WIL]
               TIIAT                                                                                     HoPKtNS CO, try FEE sl3.00
                                                                                                         FiE€ENIE'    LoOGEO O}O}?OO   A1'   FM

                                                                                                         RECOROEU       @4&?Se
                                                                                                         oE\nAot.xtq8
                                              EXHIBIT ''E''                                              B'nI
                                                                                                         r* rrictv orlltl
                                                                                                         OEUIffi
                                                                                                         BK: EN 00
                                                                                                         PG: 589.689
                                                             Bogk B0 Prgo 509
